Citation Nr: 0818413	
Decision Date: 06/04/08    Archive Date: 06/12/08

DOCKET NO.  96-34 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 70 percent disabling.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant, his wife, and J.W.


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran had active service from August 1967 to May 1971.

This case originally came to the Board of Veterans' Appeals 
(Board) from a March 1996 decision by the Roanoke, Virginia, 
Regional Office (RO).  That decision denied an increased 
evaluation for PTSD which was then rated 50 percent.  

The Board remanded the case in April 2000, and a December 
2002 RO decision assigned a 70 percent evaluation effective 
December 18, 2001.

The Board again remanded this matter, in October 2003, so 
that additional development of the evidence could be 
conducted.  

For the reasons outlined below, this appeal is REMANDED to 
the RO via the Appeals Management Center (AMC) in Washington, 
D.C. Consistent with the instructions below, VA will notify 
the veteran of any further action required on his part.


REMAND

This claim was last remanded in October 2003.  Unfortunately, 
the Board finds that remand is again necessary.

In October 2003, the Board remanded this case in an effort to 
verify the veracity of certain stressors relied upon in 
diagnosing the veteran with post traumatic stress disorder.  
While many, if not most, of the purported stressors discussed 
in that remand remain unverified, the record does show that 
the veteran assisted in fighting a fire at Georgia Air Force 
Base, California in January 1971.  While the Center for Unit 
Records Research in February 2008 found that the 38th 
Aerospace Rescue and Recovery Squadron in October 1968 
suffered a major aircraft accident at Phan Rang Air Base, 
Vietnam involving the loss of both the crew and a helicopter, 
the appellant's service personnel records do not show that he 
ever served with the 38th Aerospace Rescue and Recovery 
Squadron in Vietnam.  Hence, the only confirmed stressor of 
record pertains to the veteran's effort to fight a fire while 
stationed in California.  

As the October 2003 remand took pains to note, the grant of 
service connection for PTSD, even if erroneous, is protected.  
38 U.S.C.A. § 1159 (West 2002); 38 C.F.R. § 3.957 (2007).  
Further, as a 30 percent evaluation has been in effect for 
twenty years, and that is protected as well.  38 U.S.C.A. 
§ 110 (West 2002); 38 C.F.R. § 3.951(b) (2007).  If, however, 
in evaluating the veteran's post traumatic stress disorder 
consideration is given to events which are not verified, then 
the examination is inadequate for rating purposes.

The October 2003 remand directed that after determining 
which, if any claimed stressor was verified, the RO was to 
"prepare a report for VA examiners."  This does not appear 
to have been accomplished.  Hence, the examiners who 
performed an examination considering events which have yet to 
be verified.  Accordingly, the examinations were inadequate.

Further, both the VA psychologist and the VA psychiatrist 
were to specifically address whether PTSD alone casued total 
occupational and social impairment due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
including maintaining minimal personal hygiene; 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Neither 
examiner addressed this question.  Hence, further development 
is in order. Stegall v. West, 11 Vet. App. 268 (1998).

Finally, the June 2007 VA psychiatric examination report 
references the appellant's report that he continued to be 
seen for psychiatric treatment at the Salem, Virginia VA 
medical facility.  The examiner specifically discussed 
findings associated with a January 11, 2007, psychiatric 
note.  Review of the claims file shows that while several 
medical records from the Salem VA medical facility are of 
record, the most recent records date from February 2005, more 
than three years ago.  Hence, there appear to be pertinent 
medical records that have yet to be associated with the 
evidentiary record.  Additional development is therefore 
required.  38 U.S.C.A. § 5103 (West 2002).

Accordingly, the case is REMANDED for the following action:

1.  The RO should take the necessary 
steps to obtain all pertinent records 
from the VA Medical Center located in 
Salem, Virginia dated from March 2005.  
If, after making reasonable efforts, the 
RO cannot locate these records, the RO 
must specifically document what attempts 
were made to locate the records, and 
explain in writing why further attempts 
to locate or obtain these government 
records would be futile.  The RO must 
then:  (a) notify the claimant of the 
specific records that it is unable to 
obtain; (b)  explain the efforts VA has 
made to obtain that evidence; and (c)  
describe any further action it will take 
with respect to the claim.  The claimant 
must then be given an opportunity to 
respond.

2  After undertaking the above 
development to the extent possible, the 
veteran's claims files are to be returned 
to the psychologist and psychiatrist who 
conducted the June 2007 examinations for 
their review in order to determine the 
severity of the appellant's post 
traumatic stress disorder.  The examiners 
are hereby notified that the only 
verified in-service stressor is the 
appellant's January 1971 participation in 
fighting a fire in California.  The 
examiners must note that there is NO 
EVIDENCE that the veteran:

*	Was wounded in action.
*	Served as a door gunner.
*	Served as forward air controller.
*	Was awarded either the Purple Heart 
or an Air Medal.
*	That a friend named Gary was killed 
in a sapper attack.
*	That he killed the sappers who 
purportedly killed his friend Gary.
*	That he witnessed another service 
member be killed by a mortar round.

As the only verified in-service stressor 
is the appellant's stateside service in 
fighting a fire, the examiners must opine 
whether it is at least as likely as not 
that the appellant has post traumatic 
stress disorder due to his participation 
in fighting a fire.  If so, it is at 
least as likely as not that the impact of 
that single verified stressor causes the 
veteran to suffer from total occupational 
and social impairment, due to a gross 
impairment in thought processes or 
communication; persistent delusions or 
hallucinations; grossly inappropriate 
behavior; a persistent danger of hurting 
self or others; an intermittent inability 
to perform activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to time 
or place; memory loss for names of close 
relatives, own occupation, or own name.  
A complete rationale for any opinion 
rendered must be included in the report.

3.  The veteran is hereby notified that 
it is his responsibility to report for 
any examination ordered and to cooperate 
in the development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2007).  In the event 
that the veteran does not report for the 
aforementioned examination, documentation 
should be obtained which shows that 
notice scheduling the examination was 
sent to the last known address.  It 
should also be indicated whether any 
notice that was sent was returned as 
undeliverable.

4.  After the development requested has 
been completed, the RO should review the 
examination reports to ensure that they 
are in complete compliance with the 
directives of this REMAND.  If either 
report is deficient in any manner, the RO 
must implement corrective procedures at 
once.

5.  Thereafter, and following any other 
indicated development, the RO should 
readjudicate the issue on appeal.  If the 
appeal is denied, the veteran and his 
representative should be provided a 
supplemental statement of the case in 
accordance with 38 U.S.C.A. § 7105 (West 
2002) which includes a summary of any 
additional evidence submitted, applicable 
laws and regulations, and the reasons for 
the decision.  The RO must consider 
whether different ratings may be 
warranted for different time periods in 
light of the decision in Hart.  They 
should then be afforded an applicable 
time to respond.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
appellant until he is notified by the RO.  The appellant has 
the right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  

